DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/07/2021, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection has been withdrawn. 
 Applicant’s arguments with respect to claims 1-2, 5-10 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-10 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended limitation of “determining the user’s actual emotion based on the emotion of the user included in the image data and the emotion of the character” is deemed for failing the written description requirement.  How is a user’s emotion determined in part by using emotion of other characters/users?  Applicant shows in Figs. 4A-4B, that a primary user’s emotion (411) is changed from anger to happiness because the other people in the image (421, 431) are happy.  The correlation from changing the primary user’s emotion from one emotion to another lacks the written description requirement .  For example, if a user’s emotion shows “anger” but other 
The analysis above is also extended to dependent claims (i.e. claim 2, 10 and 17) for the supplementary data.  Once again, how is the supplementary data used in adjusting the emotion of the user.  For example, if the user image data shows “happy” but the GPS location is “something the user doesn’t like”, then how is the user’s emotion going to change from happy to an opposite emotion (such as sad).  The correlation for adjusting the user’s primary emotion using additional data lacks the written description requirement.  
The examiner brought this up to the applicant in the interview dated 01/29/2021.  The applicant provided the examiner with support for the claim limitation “determining the user’s actual emotion based on the emotion of the user included in the image data and the emotion of the character” in para. 6-7 and 62-63.  There is support for the above claim limitation but not written description.  The changing of the initial user’s 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims recite the limitation "the user’s actual emotion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 6, 9-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky et al. (herein after will be referred to as Sadowsky) (US 20140201207) in view of Yan et al. (herein after will be referred to as Yan) (KR 20160054392) and in further view of Li (US 20190336724).

Regarding claim 1, Sadwosky discloses
a method for controlling an electronic device using an artificial intelligence neural network model, the method comprising: [See Sadowsky [Fig. 7 and 0048-0052] electronic devices (mental state data collection machine (720) & analysis server (750)) are controlled using computer readable code (which is analogous to the AI model/algorithm).]
obtaining input data including image data related to a user from an external terminal connected to the electronic device;  [See Sadowsky [Fig. 7 and 0048-0052] External devices (cameras, gps, biosensors) are connected to electronic devices (mental state data collection machine (720) & analysis server (750).]
obtaining feature data for determining the user's actual emotion by using the input data; the obtaining the feature data further comprising: obtaining first feature data related to an emotion of the user included in the image data, and  [See Sadowsky [Fig. 1 and 0031] Mental state data (which includes facial information) is analyzed to produce mental state information (i.e. emotional states).]
determining the emotion of the user included in the image data by inputting the first feature data of the user into an emotion recognition model; [See Sadowsky [Fig. 1 and 0031] Mental state data (which includes facial information) is analyzed to produce mental state information (i.e. emotional states).  Additionally, [0026] Context provides other people within a given proximity of the individual.  Additionally, see Fig. 1, Facial info (112) is captured as long with additional data (139) and are tagged/correlated.  Also, see 0031, analyzing the mental state data in conjuction with the additional data to produce mental state information, which is described as various mental states (i.e. emotion states) and the additional data directly contributes to the determining of the mental state.]
obtaining second feature data including information related to an emotion of a character disposed around the user in the image data;  [See Sadowsky [Fig. 1 and 0031] Mental state data (which includes facial information) is analyzed to produce mental state information (i.e. emotional states).  Additionally, [0026] Context provides other people within a given proximity of the individual.  Additionally, see Fig. 1, Facial info (112) is captured as long with additional data (139) and are tagged/correlated.  Also, see 0031, analyzing the mental state data in conjuction with the additional data to produce mental state information, which is described as various mental states (i.e. emotion states) and the additional data directly contributes to the determining of the mental state.]
Sadowsky does not explicitly disclose
obtaining second feature data including information related to an emotion of a character disposed around the user in the image data;
determining peripheral information by inputting the second feature data into the emotion recognition model, the peripheral information including the emotion of the character; and 
  
However, Yan does disclose
obtaining second feature data including information related to an emotion of a character disposed around the user in the image data; [See Yan KR 20160054392 [Fig. 9 and 0091-0092] Correlating user’s emotion with another individual’s emotion in the image captured.]
determining peripheral information by inputting the second feature data into the emotion recognition model, the peripheral information including the emotion of the character; and [See Yan KR 20160054392 [Fig. 9 and 0091-0092] Correlating user’s emotion with another individual’s emotion in the image captured.]
  [See Yan KR 20160054392 [Fig. 9 and 0091-0092] Correlating user’s emotion with another individual’s emotion in the image captured.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sadowksy to add the teachings of Yan, in 
Sadowsky (modified by Yan) do not explicitly disclose
determining the user’s actual emotion based on the emotion of the user 
However, Li does disclose
determining the user’s actual emotion based on the emotion of the user [See Li [Fig. 3] Determining user emotion (S302) and then adjusting the user emotion using additional data.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Sadowsky (modified by Yan) to add the teachings of Li, in order to split up the functionality of calculating the same result (Sadowsky teaches calculating a user’s emotion using a plurality of sources at a same time but not calculating an estimated emotion for calculating an actual emotion (i.e. an intervening result)) because the same result is achieved (user emotion) (Applicant’s specification provides no reasoning to why the intervening result is important and/or if the intervening result is ever used).  This improves upon a convenient and effective method for adjusting people’s emotions [See Li [0004]].

Regarding claim 2, Sadwosky (modified by Yan) disclose the method of claim 1.  Furthermore, Sadowsky discloses
wherein the input data further includes supplementary data related to the user including at least one of GPS information of the image data, orientation information of the image data, hash tag information of the image data, pre-inputted information on the user, or a past emotion of the user. [See Sadowsky [0031] analyzing the mental state data in conjuction with the additional data to produce mental state information, which is described as various mental states (i.e. emotion states) and the additional data directly contributes to the determining of the mental state.  The additional data as shown in Fig. 1, includes location and para. 0025 defines location determined by GPS.]
 
Regarding claim 6, Sadwosky (modified by Yan) disclose the method of claim 1.  Furthermore, Sadowsky discloses
further comprising: classifying the feature data based on at least one of a time or a location; and storing the classified feature data in a memory.  [See Sadowsky [0038] Tags for the location, the environmental conditions, the time, the date or any other contextual information useful for mental state analysis.  The tags are used to locate and identify useful mental state data for retrieval.]


a communication unit [See Sadowsky [Fig. 7] Devices communicate with mental state data collection machine (720) and analysis server (750).  The devices (720, 750).  It is inherent/obvious that these machines include a communication unit for receiving the data from external devices.]
a processor; a memory [See Sadowsky [Fig. 7] Machines (720 or 750) include processors and memory (para. 0048 or para. 0050).]

Regarding claim 10, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 10.

Regarding claim 14, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 14.

Regarding claim 16, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 16.

Regarding claim 17, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 17.

Regarding claim 19, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 19.

Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky (US 20140201207) in view of Yan (KR 20160054392) in view of Li (US 20190336724) and in further view of Guday et al. (herein after will be referred to as Guday) (US 20090002178).

Regarding claim 5, Sadowsky (modified by Yan and Li) disclose the method of claim 1.  Furthermore, Sadowsky does not explicitly disclose
wherein the supplementary data includes a past emotion of the user, and the determining the user’s actual emotion further comprises: calculating a weight for the past emotion of the user;  and determining the user’s actual emotion by using the weight.  
However, Guday does disclose
wherein the supplementary data includes a past emotion of the user, and the determining the user’s actual emotion further comprises: calculating a weight for the past emotion of the user;  and determining the user’s actual emotion by using the weight.   [See Guday [0036] Processing inputs to determine a user mood….any type of algorithm weighting is given to any detected input to determine a given mood.  Also, see Fig. 3, receiving multiple inputs to determine mood.  Also, see 0022, Data structures that maintain states about the user and are employed to determine future states…..these past files store what a user has done in the past and is used by classifiers to predict further actions.  Therefore, this shows that a previous algorithm weighting is utilized to predict further actions (i.e. current mood or a future mood.).
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sadowsky (modified by Yan and Li) to add the teachings of Guday, in order to perform weighting on sensor inputs based on an individual’s personality (i.e. an extrovert would generally be happy when around people as the opposite is to be said for an introvert).  This will improve upon the results for emotion recognition algorithms.

Regarding claim 13, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 13.

Regarding claim 18, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 18.

Claims 7-8, 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky (US 20140201207) in view of Yan (KR 20160054392) in view of Li (US 20190336724) and in further view of Sales et al. (herein after will be referred to as Sales) (US 20160066829).

Regarding claim 7, Sadowsky (modified by Yan and Li) disclose the method of claim 1.  Furthermore, Sadowsky does not explicitly disclose
further comprising: based on a user request being received from the external terminal, determining a cause of occurrence of the user's emotion by inputting the feature data into an emotion inference model;  and providing the determined cause of occurrence of the user’s actual emotion to the external terminal.  
However, Sales does disclose
further comprising: based on a user request being received from the external terminal, determining a cause of occurrence of the user's emotion by inputting the feature data into an emotion inference model;  and providing the determined cause of occurrence of the user’s actual emotion to the external terminal. [See Sales [0014] System to notify the wearer of the association (i.e. of the wearer’s mental state).  Also, see 0043, facilitate determination of mental state in response to receiving manual input of an indication request from the wearer.  Also, see Fig. 1, the system operates between external devices over a network.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Sadowsky (modified by Yan and Li) to add the teachings of Sales, in order to improve upon individual monitoring devices by associating the mental state/emotion of the user with an activity [See Sales [0003]] based upon an obvious user request for information.

Regarding claim 8, Sadowsky (modified by Yan, Li and Sales) disclose the method of claim 7.  Furthermore, Sadowsky does not explicitly disclose
wherein the determining the cause of occurrence of the user’s actual emotion further comprises: determining the cause of occurrence of the user's actual emotion based on at least one of time, location, character, or event.  
However, Sales does disclose
wherein the determining the cause of occurrence of the user’s actual emotion further comprises: determining the cause of occurrence of the user's actual emotion based on at least one of time, location, character, or event.  [See Sales [Fig. 3A] Associate the mental state of the wearer with at least one of an activity.]
 Applying the same motivation as applied in claim 7.

Regarding claim 15, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 15.

Regarding claim 20, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 20.

Regarding claim 21, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486